Appellant was convicted of murder in the second degree, and his punishment fixed at twenty-five years confinement in the penitentiary. The record is before us without bill of exceptions or statement of facts. The motion for new trial relates only to alleged errors in the charge of the court. Under article 723 the facts not being before us we cannot determine whether or not appellant was injured by such charges, conceding them to be erroneous. No error appearing in the record, the judgment is affirmed.
Affirmed.